PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stamatakis et al.
Application No. 16/934,099
Filed: 21 Jul 2020
For: System, Method and Apparatus for Enabling a Shared Infrastructure
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed July 14, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non-Final Office action of October 29, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extension of time was pursuant to the provisions of 37 CFR 1.136(a) was timely obtained.  Accordingly, the application became abandoned on January 30, 2021.  A Notice of Abandonment was mailed July 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a Reply in the form of a Response under 37 CFR 1.111, amendment and claims, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2443 for further examination on the merits. 
 
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET